           Case 6:20-cv-00073-JTJ Document 26 Filed 08/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION

    KENNETH RAY CANTRELL,                   Civil No. 6:20-cv-00073-JTJ

         Plaintiff,

         vs.                                ORDER TO AMEND THE BRIEFING
                                            SCHEDULE
    ANDREW SAUL,
    Commissioner of Social Security

         Defendant.

         After considering the Defendant’s Unopposed Motion to Amend the

Briefing Schedule to file Defendant’s response to Plaintiff’s opening brief, and

that Plaintiff’s counsel has been contacted and has indicated no objection

regarding this motion, it is hereby:

         ORDERED that an extension, to and including September 13, 2021, is

granted.




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
Page 1 ORDER TO AMEND THE BRIEFING SCHEDULE - [6:20-cv-00073-
          JTJ]
        Case 6:20-cv-00073-JTJ Document 26 Filed 08/17/21 Page 2 of 2



      IT IS SO ORDERED this 17th day of August, 2021.




Submitted by:

LEIF M. JOHNSON
Acting United States Attorney

VICTORIA L. FRANCIS
Assistant United States Attorney

/s/ Ryan Lu
RYAN LU
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-2034




suit. No further action need be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Page 2 ORDER TO AMEND THE BRIEFING SCHEDULE - [6:20-cv-00073-
          JTJ]
